The application for an alternative writ of mandate is denied. The court is asked to look behind the enrolled bill which received the signature of the Speaker of the House, of the Lieutenant Governor as President of the Senate, and the approval of the Governor, in order to correct an error made during the progress of the bill before it came to the presiding officers of the respective Houses for signature. For us this subject is foreclosed; this court can look behind the enrolled bill for one purpose only, and that is to see whether *Page 608 
the constitutional mandate requiring that on the final passage of a measure the vote has been taken by ayes and noes, and the names of those voting have been entered on the journal. (Art. V, sec. 24; Palatine Ins. Co. v. Northern Pacific R. Co., 34 Mont. 268,85 P. 1032, 9 Ann. Cas. 579; State ex rel. Gregg v.Erickson, 39 Mont. 280, 102 P. 336; Barth v. Pock,51 Mont. 418, 155 P. 282; State ex rel. Woodward v. Moulton,57 Mont. 414, 189 P. 59; Martien v. Porter, 68 Mont. 450,219 P. 817.)